PER CURIAM.
We previously affirmed. See Patterson v. State, 486 So.2d 74 (Fla. 4th DCA 1986). Subsequently, the Supreme Court of Florida, on remand from the United States Supreme Court, disapproved our decision and remanded to us for further consideration consistent with its opinion. See Patterson v. State, 513 So.2d 1263 (Fla.1987).
We have considered the matter, reverse the appellant’s sentence and remand to the trial court for resentencing within the recommended range of the guidelines as they existed at the time of the offense. See Williams v. State, 492 So.2d 1308 (Fla.1986) (trial court directed to resentence within the recommended range of the guidelines where reasons advanced for departure failed to justify it); Carter v. State, 485 So.2d 1292 (Fla. 4th DCA 1986).
GLICKSTEIN, DELL and WALDEN, JJ., concur.